DAVIDSON, P. J.
Appellant was convicted of aggravated assault; his punishment being assessed at one year’s imprisonment in the county jail.
The motion for new trial sets out several grounds why the conviction was erroneous. The first was that the court erred in overruling the motion for continuance. The application itself is not in the record, nor was a bill of exceptions reserved to this ruling of the court. So all the questions in regard to that matter cannot be reviewed. The record is before us without; a statement of facts or bills of exception, and as the matters are presented no error is shown.
The judgment is affirmed.